Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 1 of 8 PageID #: 322


                                                                                   FI LED
                                                                                 IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                           *     APR 20 2020        *
  --------------------·-------------X                                      LONG ISLAND OFFICE
   ELENDELL BOGGS and RANDY MOUZON,

                          Plaintiff,                       MEMORANDUM OF
                                                           DECISION & ORDER
                  -against-                                2:17-cv-05411 (ADS) (SIL)

  TOWN OF RIVERHEAD, Riverhead Town
  Police Officers "JOHN DOES" 1-10 and "JANE
  DOES" 1-10, in their official and individual
  capacities; RIVERHEAD VILLAGE
  PRESERVATION LLP; and New York State
  Law Enforcement Agents "JOHN DOES" 1-10
  and "JANE DOES" 1-10, in their official and
  individual capacities,

                          Defendants.
  -----------------------------------------------------X
  APPEARANCES:

 Law Office of Harriet A. Gilliam
 Attorney for the Plaintiffs
 21 W Second St
 Po Box 1485
 Riverhead, NY 1190 I
        By:     Harriet A. Gilliam, Esq., Of Counsel.

 Campolo, Middleton & McCormick, LLP
 Attorneys for Defendants Town of Riverhead and Riverhead Town Police Officers Joh Does 1-10
 and Jane Does 1-10
 4175 Veterans Memorial Hwy
 Ronkonkoma, NY 11779
        By:     William McDonald, Esq.,
                Meghan McGuire Dolan, Esq., Of Counsel.

 London Fischer LLP
 Attorneys for Defendant Riverhead Village Preservation LLP
 59 Maiden Lane, 39th Floor
 New York, NY 10038
        By: Brian Patrick McLaughlin, Esq., Of Counsel.
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 2 of 8 PageID #: 323




  SPATT, District Judge:

          The plaintiffs Elendell Boggs ("Boggs") and Randy Mouzon ("Mouzon") (collectively, the

  Plaintiffs") bring this action pursuant to 42 U.S.C. § 1983 ("Section 1983") alleging violations of

  their federal and state constitutional rights by the Town of Riverhead (the "Town"), Riverhead

  Village Preservation LLP, and various law enforcement officers named as John and Jane Does.

          Presently before the Court is a motion, pursuant to Federal Rule of Civil Procedure ("Fed.

  R. Civ. P/' or "Rule") 72(a), by the Town and Riverhead Town Police Officer "John Does" 1-IO

  and "Jane Does" 1-IO (collectively, the "Town Defendants"), objecting to an order by United

  States Magistrate Judge Steven I. Locke compelling the deposition of the Town's Chief of Police.

  ECF 49 (the "Order'').

          For the following reasons, the Court grants the Town Defendants' motion and sustains their

  objections to the Order.

                                           I. BACKGROUND

  A. THE ALLEGATIONS IN THE COMPLAINT.

         This action arises from an incident that allegedly took place on November 6, 2014 at the

  Plaintiffs' apartment in Riverhead, Suffolk County, New York. ECF 1 ,r 16. According to the

  Plaintiffs, law enforcement officers from the Town, the City, and the State of New York entered

  the Plaintiffs' apartment without requesting permission, showing a search warrant, identifying

  themselves, or explaining the reason for their presence. Id.   ,r 19-21. Upon entering the apartment,
  they handcuffed all the individuals present, including Mouzon, but not Boggs, who they told to sit

  on the couch. Id.   ,r,r 23-24. The officers then proceeded to search the remainder of the apartment.
  Jd.,I31.




                                                     2
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 3 of 8 PageID #: 324




           The Complaint alleges that the officers "mocked" and "taunted" and threatened the

  Plaintiffs throughout the search. Id     ,r 38. At some point, one of the officers took Mouzon into a
  different room and called Boggs into that room 20 minutes later. Id.      ,r,r 33-34. Then, the officers
  told the Plaintiffs that they were looking for Mouzon's son and threatened to arrest the Plaintiffs

  if they did not assist. Id.   ,r,r 35-36. The Plaintiffs further allege that the officers denied Mouzon
  medical assistance in the fonn of his asthma inhaler, despite his visible difficulty breathing. Id.

  ,r 38.
           Based on these events, the Plaintiffs allege that the Town, the City, and the State of New

  York (the "State") conspired to violate their rights under the United States and New York State

  Constitutions. Id.   ,r,i 56-59. The Plaintiffs assert that the Town, the City, and the State engaged
  the Village, which is the management company of the Plaintiffs' apartment building, in the

  conspiracy. Id.   ,r 17, 27, 57. Accordingly, the Plaintiffs brought this action against the Town, the
  City, and the Village, as well as Riverhead Town Police Officers, "John Does" 1-10 and "Jane

  Does" 1-10; New York City Law Enforcement Agents "John Does" 1-10 and "Jane Does" 1-10

  (the "City John and Jane Does"); and New York State Law Enforcement Agents "John Does" 1-

  10 and "Jane Does" 1-10.

           On November 7, 2018, the Court granted a motion to dismiss by the City and the City John

  and Jane Doe; dismissed all claims against those defendants; and denied the Plaintiffs leave to

  amend.

  B. THE PRESENT DISPUTE.

           On November 14, 2019, the Plaintiffs flied a motion to compel the deposition of the Town

  of Riverhead Chief of Police David Hegenniller ("Chief Hegenniller"). The Plaintiffs contended

  they needed to depose him because he allegedly "has infonnation as to the operations and

                                                      3
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 4 of 8 PageID #: 325




  procedures of the Department and its officers when it comes to cooperating with other municipal

  law enforcement agencies, as was the case here, and information which may lead to discoverable

  information as to documentation or procedures which cover the actions and involvement of the

  officers in this matter, as well as the preparation and processing of required documentation." ECF

  42 at 1-2.

          On December 4, 2019 Judge Locke initially denied the Plaintiffs' motion to compel,

  without prejudice, in order for them to determine if the impending depositions of Town of

  Riverhead police officers Sergeant Atkinson, Sergeant Welsley and Detective McDermitt would

  enable them to ascertain what these policies and procedures were, and whether they were followed

  in this case. ECF 44.

         The Plaintiffs claim that those depositions were not determinative and failed to unearth the

  information they sought. Further, the Plaintiffs claim that the officers' deposition testimony

  revealed inaccuracies in the Town's response to the first set of interrogatories, which stated that

  no Town of Riverhead police officers ever entered the Plaintiffs' apartment or participated in any

  way in the City's conduct on the night of the alleged incident. Sergeant Wesley, Detective

  McDermitt and another Town officer, Officer Bums, cumulatively testified that at least three Town

  of Riverhead Police officers-Officer Bums, Detective McDermitt and Detective Sergeant

  Frost-entered the Plaintiffs' apartment that night. Based on this testimony, on February 21, 2020,

  the Plaintiffs renewed their motion seeking to depose ChiefHegermiller.

         On February 25, 2020, after hearing the oral argument of the parties, Judge Locke granted

  the Plaintiffs' renewed motion and ordered that Chief Hegermiller appear for a two hour

  deposition, because "the inconsistencies explained both on the record and in writing are such that



                                                  4
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 5 of 8 PageID #: 326




  [he could not] understand exactly what the policy is that these officers may or may not have

  complied with in terms of getting into the house." ECF 49 at 11:1-5. He further elaborated that:

         But I think that the inconsistencies as they exist in the record and that fact that I'm
         anticipating, a trial in this case-I'm not suggesting anything about the merits one
         way or the other, that Ms. Gilliam will do what plaintiff's lawyers do, which is try
         to create a narrative and a broad picture, and then plug the individuals into different
         spots in that picture, in a way that the jury can understand and will support her
         version. I don't see, as the evidence is unfolding, that she can do that given the
         memories of the witnesses she has deposed in conjunction with the inconsistencies
         in the record, and that is the basis for overruling the objection, granting the motion
         to compel the deposition of the Chief

  ECF 49 at 11:23-12:12.

                                           II. DISCUSSION

          When considering an appeal of a magistrate judge's ruling on a non-dispositive matter, a

  district judge shall "modify or set aside any part of the order that is clearly erroneous or is contrary

  to law." Fed. R. Civ. P. Rule 72(a); see also 28 U.S.C. § 636(b)(l)(A) ("A judge of the court may

  reconsider any [nondispositive] pretrial matter ... where it has been shown that the magistrate

  judge's order is clearly erroneous or contrary to law."). A finding is clearly erroneous if "the

  reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

  has been committed." United States v. U.S. Gypsum Co., 333 U.S. 364,395, 68 S.Ct. 525, 92 L.Ed.

  746 (1948); United States v. Jsiofia, 310 F.3d 226,232 (2d Cir.2004). An order is contrary to law

  "when it fails to apply or misapplies relevant statutes, case law or rules of procedure." Catskill

  Dev., L.L.C. v. Park Place Entm't Corp., 206 F.R.D. 78, 86 (S.D.N.Y.2002).

         The Court agrees with the Town Defendants that permitting the deposition of Chief

  Hegermiller under these circumstances would be contrary to law. The party seeking a deposition

  of a high-ranking official must establish that exceptional circumstances warrant the taking of the

  deposition. Lederman v. New York City Dep't ofParks & Recreation, 131 F.3d 199,203 (2d Cir.


                                                     5
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 6 of 8 PageID #: 327




  2013). The parties agree that Chief Hegenniller, as the Town of Riverhead Chief of Police, is the

  sort of official for whom this privilege applies. See, e.g., Murray v. Cty. ofSuffolk, 212 F.R.D. 108,

  109-10 (E.D.N.Y. 2002); Brown v. Vitucci, No. 14-cv-5034, 2018 WL 2304739, at *6 (E.D.N.Y.

  May 21, 2018); Gil v. Cty. ofSuffolk, No. 06-cv-1683, 2007 WL 2071701, at *1-2 (E.D.N.Y. July

  13, 2007).

         The Second Circuit has found that exceptional circumstances exist if "the official has

  unique first-hand knowledge related to the litigated claims or that the necessary infonnation cannot

  be obtained through other, less burdensome or intrusive means." Lederman, 731 F.3d at 203. Thus,

  the Plaintiffs may only take Chief Hegenniller's deposition if"( 1) the deposition is necessary in

  order to obtain relevant infonnation that cannot be obtained from any other source; and (2) the

  deposition would not significantly interfere with the ability of the official to perfonn his or her

  governmental duties." Boudouris v. Cty. of Nassau, No. I4-cv-6719, 2016 WL 4288645, at * I.

  (E.D.N.Y. 2016).

         The Plaintiffs seek information regarding the Riverhead Police Department's assistance to

  City law enforcement agencies, and what policies and procedures exist regarding documenting

  that assistance. The Plaintiffs deposed two Riverhead Patrol Sergeants, who testified that no

  official or written policy exists in that regard. See ECF 50 at 3. Their testimony directly resolves

  the Plaintiffs' inquiry, because they affinnatively testified that the policies and procedures the

  Plaintiffs seek information on do not exist. The fact that this answer is unsatisfactory to the

  Plaintiffs, in that they would prefer that such a policy or procedure existed, is of no moment.

         Moreover, the Plaintiffs have neither alleged that Chief Hegermiller possesses unique-first

  first-hand knowledge related to their claims nor explained why Chief Hegenniller would likely

  contradict the testimony of those Sergeants. See Ebbert v. Nassau Cty., No. 05-cv-5445, 2007 WL

                                                   6
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 7 of 8 PageID #: 328




  674725, at *6 (E.D.N.Y. Mar. 5, 2007) (denying motion to compel deposition of high ranking

  government official where "[n]o evidence has been presented thus far to demonstrate that Wall

  had any direct involvement in the actual preparation or administration of the examinations[.]").

         The fact that he was the ultimate decision-maker regarding the alleged policy is not a

  sufficiently exceptional circumstance to compel a deposition. See Murray v. Cty. of Suffolk, 212

  F.R.D. 108, 109-10 (E.D.N.Y. 2002) (rejecting request to compel the deposition of a police

  commissioner in a Monell case because he was "the ultimate individual in care of departmental

  policy."); Universal Calvary Church v. City ofNew York, No. 96 CIV .4606RPP, 1999 WL 350852,

  at *7 (S.D.N.Y. June 2, 1999) (rejecting request to compel deposition of mayor and police

  commissioners in a Monell claim on the sole basis that they were "policy makers").

         The Plaintiffs argue that the deposition of ChiefHegenniller is also warranted because the

  Town Defendants submitted an incorrect response to an interrogatory, by stating that no officers

  entered the Plaintiffs' apartment on the night of the alleged incident. This response was later shown

  to be untrue during the depositions of Town police officers. The Court does not understand the

  Plaintiffs' reasoning. Nothing about that inconsistency makes Chief Hegenniller more likely to

  possess knowledge about a policy or procedure regarding assisting outside law enforcement

  agencies than the officers they deposed. Rather, at least circumstantially, it would seem to confirm

  those officers' testimony that no such policy existed, because it infers the Town lacked written

  records regarding who entered the Plaintiffs' apartment on the night of the incident.

         Therefore, the Court finds that the Plaintiffs have not established exceptional

  circumstances justifying compelling the deposition of Chief Hegenniller.




                                                   7
Case 2:17-cv-05411-ADS-SIL Document 52 Filed 04/20/20 Page 8 of 8 PageID #: 329




                                        III. CONCLUSION

         For the foregoing reasons, the Court grants the Town Defendants' motion pursuant to Rule

  72(a) in its entirety and sustains their objections to the Order. The Plaintiffs' demand to depose

  ChiefHegermiller is hereby quashed.


          SO ORDERED.

   Dated: Central Islip, New York

          April.lo, 2020                                     n
                                                         /s/ Arthur D. Spatt         •   I


                                                           L

                                                         ARTHURD. SPATT

                                                      United States District Judge




                                                  8
